G-iegebich, J.
(orally). * * * It is next- urged by counsel
for the defendant that as the oath was not personally administered by Mr. Justice Patterson to the defendant," but was administered by the,clerk of the part of the court where the trial was had, in the presence and by the direction of the abovemamed justice, and as the indictment charges that the defendant was sworn" and -took Ms corporal oath before said justice, there is a fatal variance *675between the proof and the indictment. The authorities, however, do not seem to favor this contention.
The Penal -Code (section 97) prescribes that the term “ oath ” includes an affirmation and every other mode authorized by law of attesting the truth of that which is stated.
“ Oaths are not peculiar to courts of justice, nor are they the creations of municipal law, having been in use in the earlier ages; and no matter how abused, an oath has in every age been considered to supply the strongest hold on the" consciences of men, either as a pledge of future conduct, or as a guarantee for the veracity of narration.” 16 Am. & Eng. Ency. of Law, 1018.
The oath is administered to witnesses and jurors in open court by the clerk of the court. Id. 1022.
To make a valid oath, for the falsity of which perjury will lie, there • must be in some form, in the presence of an officer authorized to administer it, an unequivocal and present act by which the affiant consciously takes upon himself the obligation of an oath. O’Reiley v. People, 86 N. Y. 161; 18 Am. & Eng. Ency. of Law, 302.
An oath administered by the clerk of the court in open court and under the direction of the court is an oath "administered by the court. 18 Am. & Eng. Ency. of Law, 304; 2 Bishop’s Hew Criminal Law, § 1020, subd. 4.
In State v. Knight, 84 N. C. (Kenan) 789, the indictment charged that upon a coroner’s inquest the oath in which the perjury was assigned was administered by a justice of the peace in the presence and by the direction of the coroner. The court, speaking through Ashe, J., said: “ The inquest held by the coroner and the jury, while sitting, is a court and he is the judge thereof. It must then follow, that he and he alone has the power and authority to administer the oaths to the witnesses examined before him on the inquisition. The administration of the oath, however, is a ministerial act (Rowland v. Thompson, 65 N. C. 110), and it. may be administered by any one in the presence and by the direction of the court; and the person acting in behalf of the court in such case is a mere instrument, the mouthpiece of the court, but the administration of the oath is the act of the court, and is so regarded and must be so alleged in all legal proceedings. It was just as competent for the coroner to have called upon any unofficial bystander to administer the oath for him, as upon a justice of the peace. It was, therefore, *676immaterial whether in this case the justice had .the authority to administer the oath or not. The indictment should have charged-that the oath was taken before the coroner and followed by the averment that he had competent authority to administer the same;.' but there is, no such averment in the bilL It' has been the practice sometimes for the judges in our superior courts to Call on members of the bar, or the solicitor, to swear parties in the presence-of the court,, and we believe it is the almost universal practice, where gentlemen have taken the oaths of attorneys, for the judge, to request some member of the bar to administer the oaths. - In-all such cases, no matter by whom the oath is read,- it is taken before the. court, and is the act of the court.”
In the case of Stephens v. State, 1 Tenn. (Swan) 157, the prisoner 'was convicted of perjury committed upon the trial of one Edward Franklin, charged with an assault and battery upon the person of the prisoner. The oath was administered in the' presence of the court by Edward M. Oullom, who was acting during the trial as assistant for the principal clerk, under his verbal request, and was not his regular deputy. Totten, J., in speaking for the court, at pages 158 and'159,' says: “It is next insisted, that the oath was not legally administered to the prisoner-on the occasion of the trial, We do not concur in the force of this objection. The oath was administered' pending the trial, of: course, in the presence of the judge presiding and .holding the court, ,and it is to be presumed that it was administered with his-assent, and • under his- general direction and control. The judge-himself may administer the oath, or he may direct anyone in his' .presence, in open court, to administer it, and.the oath will be valid.' Every oath administered by the clerk during the - term in relation -to the business of the court is to be considered as administered in open court, in the presence of the judge, and under his sanction and control.- In such case, the oath does not. derive its sanction and validity' from the. circumstance,, merely, that it was administered by the clerk, but from the circumstance that it was duly administered in open court, with the approval and under the control of the judge presiding. It was not, therefore,. necessary that the pérson who administered the oath, under these circumstances, should have been a' legally appointed deputy. . We consider that the oath was properly administered.”
In the case of Server v. State, 2 Blackf. (Ind.) 35, there was an indictment for perjury. The oath claimed to be invalid-*677was administered in the Circuit Court by a certain person acting as deputy clerk, and it was held that no proof of the appointment of the deputy clerk was necessary; that in administering the oath he acted under the superintendence of the court, and hence that the oath was as obligatory as if administered- by one of the judges.
In the case of Oaks v. Rodgers, 48 Cal. 201, the statute provided that before making the order the “ court or judge ” should administer to the applicant a specified form of oath and the court held as follows: “We think an oath administered by the clerk in open court, under its direction, is an oath administered by the court in the sense of the statute.”
It follows from all these authorities that the administration of the oath by the clerk, under the direction of Mr. Justice Patterson, should, for the purposes of this motion, be regarded as the act of the presiding justice, and with the same force and effect as if he had personally administered it to the defendant in the action in which it is alleged the defendant committed perjury. The motion for a direction to advise the jury to acquit the defendant is, therefore, denied.
Motion denied.